142 S.E.2d 349 (1965)
264 N.C. 590
In the Matter of the Custody of Teresa Ann BOWMAN, Minor.
No. 851.
Supreme Court of North Carolina.
June 2, 1965.
*350 Ross, Wood & Dodge, Graham, for petitioner, appellee.
Dalton & Long, Burlington, for respondent, appellant.
PER CURIAM:
In determining who shall have the custody of the child of a broken homeone of the gravest responsibilities cast upon a Superior Court judge"[t]he welfare of the child * * * is the polar star. * * *." Kovacs v. Brewer, 245 N.C. 630, 635, 97 S.E.2d 96, 100; accord, Thomas v. Thomas, 259 N.C. 461, 130 S.E.2d 871. In making this determination, a judge must be ever on his guard not to substitute the welfare of the parent who appeals to his sympathy for that of the child and not to succumb to the temptation to punish, at the expense of the child, the parent whom he deems the original offender. Respondent here, "deprived by the petitioner of her adolescence at age 15"as her counsel charges, lacking the family background of respondent, and having no financial security, is indeed a tragic, sympathetic figure. And this is true whether the child she left in Colorado be legitimate or illegitimate. She said that she could not cope with the financial and social problems resulting from her broken home and that she could give up her second child because she had not known and loved him for five years as she had Teresa.
The judge made no finding as to the paternity of this second child. He did find, however, that, even if petitioner were the father, "it is still in the best interest of the *351 child, Teresa Ann Bowman, to be in the custody of W. B. Bowman."
"The love of a mother for her child is one of the most powerful of the human emotions. Usually, it is the best guaranty of the child's welfare," Parker, J., in Spitzer v. Lewark, 259 N.C. 50, 54, 129 S.E.2d 620, 623. This rule, however, is not without its exceptions, and the findings of the judge make this case an exception. Competent evidence supports each of the court's finding of fact, which, in turn, support his judgment. The findings are, therefore binding and render the judgment conclusive on appeal. In re White, 262 N.C. 737, 138 S.E.2d 516; Kovacs v. Brewer, supra; Clegg v. Clegg, 186 N.C. 28, 118 S.E. 824. No abuse of discretion is shown. None of respondent's assignments of error can be sustained.
The judgment of the court below is
Affirmed.